Citation Nr: 0014501	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  96-36 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right wrist and hand 
disability, claimed as secondary to a service-connected scar 
of the right elbow.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Albuquerque, New 
Mexico (the RO) which denied the veteran's claim of 
entitlement to service connection for a right wrist 
disability, claimed by the veteran as due to a service-
connected scar of the right elbow.  

Review of the record reveals that in May 1997, the veteran 
was afforded a hearing before a Member of the Board at the 
RO.  In August 1997, the Board remanded this case for further 
evidentiary development.  After such was accomplished, the RO 
continued to deny the veteran's claim.  His claims folder was 
returned to the Board.

In April 2000, the veteran was informed by the RO that the 
Member of the Board who conducted the hearing in May 1997 was 
no longer employed by the Board and the veteran had a right 
to another hearing by a Member of the Board.  In April 2000, 
the veteran informed the RO that he did not want an 
additional hearing.  


FINDING OF FACT

Competent medical evidence demonstrating a nexus between the 
veteran's claimed right wrist and hand disability and his 
service-connected right elbow scar has not been presented.  



CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a right wrist and hand 
disability claimed as secondary to his service-connected scar 
of the right elbow.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a right wrist 
and hand disability as secondary to the service-connected 
laceration scar of the right elbow.  He essentially contends 
that his claimed right wrist and hand disability was caused 
by his service-connected laceration scar of the right elbow.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Service connection 

Service connection may also be granted on a secondary basis 
if a claimed disability is found to be proximately due to or 
is the result of a service-connected disability.  38 C.F.R. 
3.310(a) (1999); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

Well grounded claims 

The threshold question with regard to the veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. 5107(a) (West 1991).  A claim for 
secondary service connection is subject to the well-
groundedness requirement of 38 U.S.C.A. § 5107(a).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992).

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996); see 
also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

In order for a claim for secondary service connection to be 
well grounded, there must be a medical diagnosis of a current 
disability, a service-connected disability, and medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  See Reiber v. Brown, 7 Vet. App. 
513, 516-17 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. 5107(a) (West 1991).  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Factual Background

A May 1953 service medical record indicates that the veteran 
fell and sustained a laceration approximately one and a half 
inches long to the right arm; he had five sutures.  An 
October 1956 separation examination report reveals that 
examination of the upper extremities was normal with the 
exception of a scar on the forefinger of the left hand.    

A June 1968 VA examination report indicates that the veteran 
reported having pain in the right wrist and hand with 
grasping and twisting movements.  Physical examination 
revealed a scar on the right elbow which was about 2 inches 
below the elbow.  The scar was 2 inches long and 1/16th 
inches in width.  The scar was fixed, but nontender or 
depressed.  There was no palpable change beneath the scar.  
There was slight posterior bowing and a little shortening of 
the right second metacarpal.  X-ray examination of the right 
hand revealed some localized overgrowth of the ulnar styloid 
process which possibly might be the result of the previous 
injury to that area.  X-ray examination of the right elbow 
was within normal limits.  The diagnosis, in pertinent part, 
was healed scar of the right forearm near the elbow and 
residuals of a healed fracture of the right second 
metacarpal.  

In an August 1968 rating decision, service connection was 
granted for a scar due to a laceration of the right elbow.

A June 1973 VA treatment record reflects a diagnosis of 
"tennis elbow" on the right and carpal tunnel syndrome on 
the right by history.  It was noted that the veteran had 
complaints of pain with gripping.  

In a February 1980 rating decision, service connection for a 
right elbow disability other than a scar was denied.  A 
rating decision dated in August 1980 denied entitlement to 
service connection for epicondylitis of the right elbow as 
secondary to the service-connected scar of the right elbow.  
["Epicondylitis" is defined as "inflammation of the 
epicondyle or of the tissues adjoining the epicondyle of the 
humerus."  Dorland's Illustrated Medical Dictionary (26th 
ed., 1981) 450.]  
A June 1990 Board decision denied the veteran's claim of 
entitlement to service connection for epicondylitis of the 
right elbow.

VA treatment records dated since 1981 show that the veteran 
had complaints of pain with active wrist extension or 
flexion, paresthesia and numbness in the right fingers and 
hand, and decreased grip strength.  The VA treatment records 
reflect treatment and diagnoses of lateral epicondylitis of 
the right elbow.  Electromyography (EMG) and nerve conduction 
studies in February 1990 were consistent with lateral 
epicondylitis.  

A June 1991 VA treatment record reveals that the veteran had 
a diagnosis of right lateral epicondylitis.  It was noted 
that the veteran had a bayonet wound in the right extensor 
with muscle laceration.  The assessment was lateral 
epicondylitis may be secondary to the old wound in this area.  

In a December 1992 VA treatment record, Dr. E., a VA 
physician, stated that the veteran had right lateral 
epicondylitis at the site of an old bayonet wound.  The 
impression was right lateral epicondylitis by the veteran's 
history related to an old bayonet wound.  Dr. E. stated that 
in his opinion, if the wound was verified, the lateral 
epicondylitis cannot be proved not to be a secondary sequela.  
The veteran's hand and wrist symptomatology were not 
mentioned.

In a March 1995 decision, the Board determined that new and 
material evidence which was sufficient to reopen the 
veteran's claim of entitlement to service connection for 
epicondylitis of the right elbow had not been submitted.  

An April 1995 EMG report reflects an impression of mild right 
carpal tunnel syndrome and ulnar nerve compression at the 
wrist with borderline ulnar sensory, latency, and amplitude, 
and slowing through the carpal tunnel on median survey.  
There was a normal right median and ulnar motor nerve 
conduction studies.  

A June 1995 VA treatment record reveals that the veteran had 
right wrist and hand problems; he had a workup that was 
consistent with mild carpal tunnel syndrome and ulnar nerve 
compression at the wrist.  Physical examination revealed 
positive Phalen's and Tinel's sign and positive carpal tunnel 
compression test. 

A June 1996 VA treatment record reveals that the veteran had 
complaints of right hand numbness.  EMG and nerve conduction 
studies were normal.  It was noted that the symptoms were not 
supported by physical examination, EMG, or Magnetic Resonance 
Imaging.     

At a hearing before the Board in May 1997, the veteran stated 
his current right wrist and hand problems were caused by the 
service-connected elbow injury.  He stated that the doctor's 
statements, which are part of the record, indicate that the 
muscles on his elbow or just below the elbow healed short and 
as a result, it developed tension which caused problems with 
the wrist and hand.  He stated that Dr. E., a VA physician, 
indicated that the problems he was having with his right 
wrist and hand were related to the injury he suffered while 
on active duty.   

In its August 1997 remand, the veteran was invited to submit 
additional information in support of his claim.  The veteran 
responded to the RO's inquiry in January 1998.  He stated 
that he had no further evidence to submit, and again referred 
the RO to the statement of Dr. E. which was already of 
record.

Analysis

Initially, the Board notes that neither the veteran nor his 
representative have asserted that service connection should 
be granted on a direct basis.  That is, the veteran does not 
appear to contend that his right wrist and hand disability 
was incurred in service or is otherwise directly due to 
service.  The Board has reviewed the record and has 
identified no evidence which would lead to that conclusion.  
Therefore, the Board's discussion will focus upon a 
consideration of whether this disability was caused or 
aggravated by the veteran's service-connected scar of the 
right elbow. 

As noted above, the threshold question in any veteran's claim 
for service connection is whether that claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  In order for a claim for 
secondary service connection to be well grounded, there must 
be a medical diagnosis of a current disability, a service-
connected disability, and medical evidence of a nexus between 
the in-service disease or injury and the current disability.  
See Reiber, supra.  

In this case, there is evidence of a service-connected 
disability in the form of the right elbow scar.  The Board 
observes that service connection has not been granted for 
epicondylitis of the right elbow and in fact that issue has 
been denied twice by the Board.

There is competent medical evidence of a current diagnosis of 
right wrist disorder.  
The medical evidence of record shows that the veteran had 
complaints of right wrist pain with flexion and extension, 
paresthesia and numbness of the digits of the right hand and 
in the right hand, and decreased grip strength since 1981.  
Treatment records dated in April and June 1995 indicate that 
the veteran had mild carpal tunnel syndrome on the right and 
ulnar nerve compression of the wrist.  

The Board is of course aware that more recent medical 
evidence, specifically the June 1996 VA medical records, 
indicates that EMG and nerve conduction studies were normal 
and that carpal tunnel syndrome and ulnar nerve compression 
of the right wrist were not detected.  However, in 
determining whether a claim is well grounded only evidence 
which is favor to the veteran's claim may be considered.

Turning to the third element of well groundedness, medical 
nexus evidence, there is no medical evidence of record which 
attributes the veteran's right wrist and hand symptomatology 
to the service-connected scar of the right elbow.  It appears 
that certain of the medical treatment records and EMG and 
nerve conduction study reports of record indicate that the 
veteran's reported right wrist and hand symptomatology was 
consistent with the diagnosed lateral epicondylitis of the 
right elbow.  However, as discussed above, service connection 
has not been granted for that disability.

The veteran asserts that there is evidence of record which 
establishes that his right wrist disorder was caused by the 
service-connected scar of the right elbow.  The veteran 
asserts that the statement by Dr. E., a VA physician, 
establishes a relationship between his right wrist disability 
and the service-connected scar.  However, on review of that 
statement it is evident that Dr. E. did not address the 
veteran's right wrist disability and indeed did not even 
indicate whether the veteran had a right wrist disability.  
Dr. E.'s statement related the epicondylitis of the right 
elbow to the site of the wound of the right elbow.  In short, 
the statement upon which the veteran relies does not support 
his claim.

The veteran himself asserts that he currently has a right 
wrist disability due to the service-connected scar of the 
right elbow.  He contends that the service-connected injury 
to the right elbow somehow affected the muscles of his 
forearm and the wrist.  He further asserts that his right 
wrist disability is due to the nonservice-connected right 
elbow disability which he believes was caused by the service-
connected scar of the right elbow.  However, although a 
layperson is competent to testify as to facts within his or 
her own observation and recollection, such as symptoms, such 
person is not competent to provide probative evidence as to 
matters requiring the expertise derived from specialized 
medical training, or experience, such as matters of clinical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The veteran is not competent to provide a medical 
opinion as to whether his right wrist and hand disability is 
due to his service-connected elbow scar.  He has not 
submitted any medical opinion which support his contentions.  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996); Jones (Wayne) v. Brown, 7 
Vet. App. 134, 136-37 (1994) [lay testimony that a condition 
was caused by a service-connected condition was insufficient 
to well ground a claim]. 

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran has not submitted competent 
medical nexus evidence in support of his claim of entitlement 
to secondary service connection.  In the absence of competent 
medical nexus evidence linking the claimed right wrist and 
hand disability to the service-connected right elbow scar, 
the veteran's claim is not well grounded.  Therefore, the 
claim is denied.   


Additional Matter

When a claim is not well grounded, the VA does not have a 
duty to assist the veteran in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  However, the VA may be obligated to advise 
the veteran of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the veteran of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  By this decision, VA informs the 
veteran of the kind of evidence that would serve to make his 
claim well grounded, namely medical nexus evidence.


ORDER

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for a 
right wrist and hand disability, claimed as secondary to a 
service-connected scar of the right elbow, is denied. 




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

